Citation Nr: 1145103	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  06-37 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to reimbursement of additional unauthorized medical expenses at Southcrest Hospital from October 11, 2005 to October 19, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Medical Center in Muskogee, Oklahoma (RO).

The matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board issued a decision denying this appeal in November 2009.  In January 2011, (and in response to a Joint Motion for Remand (JMR) by the Veteran and the Secretary of Veterans Affairs), the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision.  


FINDINGS OF FACT

1.  Unauthorized medical expenses incurred at a private hospital from October 11, 2005 to October 19, 2005 were rendered in a continuing medical emergency.  

2.  VA facilities were not feasibly available to provide the unauthorized medical expenses incurred at a private hospital from October 11, 2005 to October 19, 2005.  The Veteran was denied transfer to a VA facility.  


CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized medical expenses incurred at a private hospital from October 11, 2005 to October 19, 2005 have been met.  38 U.S.C.A. §§ 1725, 5107 (West 2002 & Supp. 2011); 38 U.S.C.A. § 1725 (as in effect prior to October 10, 2008); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

There are two programs providing for payment or reimbursement of unauthorized medical expenses.  One program provides for payment or reimbursement for treatment of an adjudicated service-connected disability; or a non-service-connected disability associated with and held to be aggravating a service-connected disability; or any disability of a Veteran who has a total disability, which is permanent in nature due to service-connected disability; or for any illness, injury, or dental condition in the case of a Veteran who is a participant in a vocational rehabilitation program.  38 U.S.C.A. § 1728 (West 2002).  There is no claim or other indication that the Veteran has a total service-connected disability or that the treatment at issue was for a service-connected disability.  Therefore, he does not qualify for payment or reimbursement under this program and its implementing regulations, 38 C.F.R. §§ 17.120, 17.121.  

As a person receiving regular health care at VA medical centers, the Veteran does meet the threshold requirement for payment or reimbursement under the other program, provided by the Veterans Millennium Health Care and Benefits Act, 38 U.S.C.A. § 1725 with implementing regulations at 38 C.F.R. § 17.1000 et seq.  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility;

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment).  

The provisions of 38 U.S.C.A. § 1725 were changed by legislation that became effective October 10, 2008.  See Veterans' Mental Health and Other Care Improvement Act of 2008, Pub. L. No. 110-387, 122 Stat. 4110 (2008).  Specifically, the word "shall" in the first sentence replaced the word "may."  This made the payment or reimbursement by VA mandatory and non-discretionary, if the requirements for such payment were satisfied.  Under both versions, all of the conditions set out in the remainder of the statute must be met in order for VA to make payment or reimbursement.  The provisions became effective when the law was signed on October 10, 2008.  There was no specific effective date or applicability date indicated for the provision, but there is a general presumption against the retroactive effect of new statutes.  See Landgraf v. USI Film Products, 511 U.S. 244 (1994).  

Under both the former and revised versions of § 1725, the definition of the term "emergency treatment" was and is defined as medical services furnished, in the judgment of the Secretary, (1) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (2) when such services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (3) until such time as the Veteran can be transferred safely to a Department facility.  38 U.S.C.A. § 1725(f)(1)(B).  

Also changed by the revision was how long emergency treatment continued, once the definition of "emergency treatment" was met.  Under the former version, treatment is considered emergent until the Veteran is transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer.  Under the revised version, "emergency treatment" is continued until (i) such time as the Veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) such time as a Department facility or other Federal facility accepts such transfer if--(I) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no such facility agreed to accept such transfer; and (II) the non-VA facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a VA facility or other Federal facility.  38 U.S.C.A. § 1725(f)(1)(C).  

The Board need not here determine whether § 1725 as revised effective October 10, 2008 is to be given retroactive effect.  Whether the version effective prior to October 10, 2008 or the version effective since October 10, 2008 is applied, the result is the same in this case.  

Discussion

The undisputed facts of this case, as documented by the record, are as follows.  On October 9, 2005, the Veteran experienced stroke-like symptoms which he felt required medical attention.  He was transported by ambulance to a private facility, Southcrest Hospital, where he was treated for and ultimately diagnosed with a transient ischemic attack (TIA or stroke).  The Veteran remained at Southcrest Hospital until October 19, 2005, at which time he was transferred to the Oklahoma City VA Medical Center (MC) for rehabilitation purposes. 

The Veteran asserts that the following occurred during the time he was admitted as inpatient at Southcrest Hospital.  He stated that he was informed that although he was considered in stable medical condition 24 hours after his admission to that hospital, there were no VA facilities available to receive him to continue treatment of what had been diagnosed as a stroke.  Moreover, the Veteran and his spouse have stated that they were informed by multiple Southcrest Hospital personnel that VA had accepted financial responsibility for the Veteran's stay at Southcrest Hospital past the point of his stabilization because of the unavailability at a VA facility. 

The Board notes that reimbursement for the costs incurred from October 9, 2005, to October 10, 2005, has already been made.  It was determined that a medical emergency existed such that it was reasonable for the Veteran to be transported to a private facility, and treated there until his medical condition had been stabilized. Accordingly, the issue on appeal is reimbursement for the remaining period of the Veteran's impatient stay at Southcrest Hospital. 

In this case, there is evidence that the Veteran's medical condition became "stable" within 24 hours after he was admitted to Southcrest Hospital.  Although he was first treated in the emergency room, he was transferred to a standard inpatient wing thereafter.  Moreover, progress reports from each day of the Veteran's inpatient treatment, beginning October 11, 2005, reflect that the Veteran was found to be "stable" by his treating physicians.

The Board previously denied the claim on the basis that the Veteran's emergency treatment had ended.  

The parties to the JMR noted that the Board failed to consider 38 C.F.R. § 17.121, which states that an emergency shall be deemed to have ended at that point when a VA physician has determined that, based on sound medical judgment, a Veteran: (a) who received emergency hospital care could have been transferred from the non-VA facility to a VA medical center for continuation of treatment for the disability, or (b) who received emergency medical services, could have reported to a VA medical center for continuation of treatment for the disability.  From that point on, no additional care in a non-VA facility will be approved for payment.  [Emphasis added].  

The parties noted that no VA physician had determined that the emergency had ended; and that the Board found that the emergency had ended based on the treatment reports prepared by the Southcrest Hospital physicians.  

In May 2011, the Board provided the Veteran's claims file to a VA physician and requested a medical opinion regarding at what time the Veteran's medical emergency had ended.  The physician pointed out that Southcrest Hospital requested that the Veteran be transferred to the VA on October 14, 2005; and that the VA facility stated that there would be no beds available to the Veteran until October 17 or October 18.  The physician noted that ultimately, the Veteran was transferred on October 19, 2005; and he opined that the VA should be responsible for the costs.    

The Board notes that the Southcrest Hospital treatment reports fully substantiate the contentions of the Veteran and the VA physician.  An October 14, 2005 Southcrest Hospital report reflects that the Veteran became "medically stable for transfer."  However, the VA informed Southcrest Hospital that the VA would not have a facility ready until Monday or Tuesday of next week (October 17 or October 18).  An October 18, 2005 Southcrest Hospital report states that the Veteran is "still waiting for the VA to accept the patient in transfer.  Hope it happens today."  

Conclusion

There is apparently no dispute that the original hospitalization at Southcrest Hospital was required by a medical emergency.  Under the law, such an emergency continues until (i) such time as the Veteran can be transferred safely to a VA or other Federal facility and such facility is capable of accepting such transfer; or (ii) such time as a VA or other Federal facility accepts such transfer if--(I) at the time the Veteran could have been transferred safely to a VA or other Federal facility, no such facility agreed to accept such transfer; and (II) the non-VA facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a VA or other Federal facility.  

In this case, the Southcrest Hospital records clearly reflect that the Veteran became "medically stable for transfer" on October 14, 2005; but that the VA did not have a facility ready to accept the Veteran until October 19, 2005.  In light of the fact that the VA hospital in Oklahoma City was not capable of accepting the transfer of the Veteran until October 19, 2005 the Board finds that the emergency continued until that time.  


ORDER

The claim of entitlement to payment or reimbursement for the cost of additional unauthorized medical expenses at Southcrest Hospital, from October 11, 2005 to October 19, 2005, is granted.  


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


